[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. McQueen v. Weibling-Holliday, Slip Opinion No. 2016-Ohio-5107.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2016-OHIO-5107
     THE STATE EX REL. MCQUEEN, APPELLANT, v. WEIBLING-HOLLIDAY,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. McQueen v. Weibling-Holliday, Slip Opinion No.
                                     2016-Ohio-5107.]
Mandamus—Bank customer lacks clear legal right to enforcement of private right
        against bank employee—Court of appeals’ dismissal affirmed.
       (No. 2015-1497—Submitted April 5, 2016—Decided July 27, 2016.)
         APPEAL from the Court of Appeals for Allen County, No. 1-15-28.
                                 _____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Third District Court of Appeals, which
dismissed the mandamus action that relator-appellant, John McQueen, filed against
respondent-appellee, Krystina T. Weibling-Holliday, an employee of JPMorgan
Chase Bank (“Chase”).
                               SUPREME COURT OF OHIO




          {¶ 2} McQueen entered the branch of Chase where Weibling-Holliday was
an employee and opened a checking account with a $25 deposit. He alleges that he
was to receive a $125 bonus once he made the initial deposit. He returned a few
days later and asked to add overdraft protection to his account, and Weibling-
Holliday helped him with the paperwork. Soon thereafter, McQueen repeatedly
attempted to withdraw more money than was in the account, and Chase refused the
overdrafts. McQueen came into the branch and complained to Weibling-Holliday
that his overdrafts had not been honored. According to Weibling-Holliday, he was
angry, loud, and profane, and employees at the bank felt threatened and called the
police.
          {¶ 3} McQueen alleges that Weibling-Holliday told him that he would not
get the bonus because he is a Black Christian. Weibling-Holliday denies this.
McQueen also asserts that Chase improperly closed his account.
          {¶ 4} McQueen filed two legal actions. He filed a complaint in federal court
under 42 U.S.C. 1983, alleging violations of his due-process and equal-protection
rights. The district court dismissed the complaint, and McQueen has appealed to
the Sixth Circuit.
          {¶ 5} He also filed in the Third District Court of Appeals this original action
seeking a writ of mandamus to compel Chase to pay him $100 a day from the date
of the initial deposit until it “bring[s] his account back to normal.” He asserts in
the complaint that he has a clear legal right to the writ because Weibling-Holliday
knew or reasonably should have known that she was discriminating against him
when she failed to give him the bonus and closed his account. The court of appeals
granted Weibling-Holliday’s motion to dismiss the complaint. McQueen appealed.
          {¶ 6} To be entitled to extraordinary relief in mandamus, McQueen must
establish a clear legal right to the requested relief, a clear legal duty on the part of
Weibling-Holliday to provide it, and the lack of an adequate remedy in the ordinary




                                            2
                                 January Term, 2016




course of the law. State ex rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-
69, 960 N.E.2d 452, ¶ 6.
       {¶ 7} We affirm the judgment of the court of appeals for three reasons.
First, to the extent that McQueen’s allegations raise discrimination claims, he has
litigated and continues to litigate those issues in the federal courts, and therefore
those claims are res judicata.
       {¶ 8} Second, any claim he has to a bonus or to the reopening of his Chase
account sounds in contract, and a suit for breach of contract is an adequate remedy
in the ordinary course of the law, State ex rel. Russell v. Duncan, 64 Ohio St. 3d
538, 539, 597 N.E.2d 142 (1992).
       {¶ 9} Third, McQueen has identified no clear legal right to, and no clear
legal duty on the part of Weibling-Holliday to grant him, the relief he seeks.
“ ‘Mandamus will not lie to enforce a private right against a private person.’ ” Id.
at 538, quoting State ex rel. Pressley v. Indus. Comm., 11 Ohio St. 2d 141, 228
N.E.2d 631 (1967), paragraph eight of the syllabus.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                 _________________
       John McQueen, pro se.
       Steptoe & Johnson, P.L.L.C., James C. Carpenter, Vincent I. Holzhall, and
Alana M. Valle, for appellee.
                                 _________________




                                         3